Citation Nr: 1746930	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-39 986A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with depression and type II bipolar disorder.  

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a pulmonary/lung condition (diagnosed as asthma).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1988, May 1997 to March 2000, and February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that denied service connection for obstructive sleep apnea and pulmonary/lung problems.  In addition, a November 2011 rating decision denied a disability rating in excess of 70 percent for PTSD with depression and type II bipolar disorder.


FINDING OF FACT

On September 18, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


